EXHIBIT 10.1 Drewrys Brewing Company 5402 Brittany Drive McHenry, IL 60050 I, Francis P. Manzo, of 5402 Brittany Drive, City of McHenry, County of McHenry, State of Illinois, in consideration of $275.00, to me paid by Drewrys Brewing Company (a Nevada Corporation), the receipt of which is hereby acknowledged, do hereby grant, sell, transfer and deliver unto Drewrys Brewing Company, the following property namely: The right and title to the Trademark issued by the United State Patent and Trademark Office for the Trademark, “DREWRYS” issued by the USPTO on August 10th, 2010, Reg. No. 3,831,617. To have and to hold the same to Drewrys Brewing Company, and its administrators, successors and assigns, to their use forever. And I hereby covenant with the grantee Drewrys Brewing Company that I am the lawful owner of said goods; that they are free from all encumbrances; that I have good right to sell the same as aforesaid; and that I will warrant and defend the same against the lawful claims and demands of all persons. In witness, whereof, I, Francis P. Manzo (seller) hereunto set my hand, this 29th day of October, 2010. Yours very truly, /s/ Francis P. Manzo III Francis P. Manzo III Witness: /s/ Richard J. Lucchessi Richard J. Lucchessi “Official Seal” RICHARD J. LUCCHESI NOTARY PUBLIC, STATE OF ILLINIOS MY COMMISSION EXPIRES 10/17/2011
